Application not considered. Since the Court of Appeal did not consider relator’s application for a rehearing in that court on the ground that it was not timely filed, this Court is without authority to entertain relator’s application for certiorari under Section 11 of Article VII of the Louisiana Constitution (and see also R.S. 13:4450) as that provision limits our consideration to cases in which an application for a rehearing has been refused by the Court of Appeal, excepting final judgments rendered on rehearing.
YARRUT, J., recused.